Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

for

Morgan Brown

This Executive Employment Agreement (the “Agreement”), made between Lipocine
Inc. (the “Company”) and Morgan Brown (“Executive”) (collectively, the
“Parties”), is effective as of September 15, 2013.

WHEREAS, the Company desires for Executive to provide services to the Company;
and

WHEREAS, Executive is willing to perform services for the Company on the terms
and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1. Employment by the Company.

1.1 Position. Executive shall serve as the Company’s Executive Vice President
and Chief Financial Officer. During the term of Executive’s employment with the
Company, Executive will devote Executive’s best efforts and substantially all of
Executive’s business time and attention to the business of the Company, except
for approved vacation periods and reasonable periods of illness or other
incapacities permitted by the Company’s general employment policies.

1.2 Duties and Location. Executive shall perform such duties as are required by
the Company’s Chief Executive Officer, to whom Executive will report.
Executive’s primary office location shall be the Company’s offices located in
Salt Lake City, Utah. The Company reserves the right to reasonably require
Executive to perform Executive’s duties at places other than Executive’s primary
office location from time to time, and to require reasonable business travel.

1.3 Policies and Procedures. The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

2. Compensation.

2.1 Salary. For services to be rendered hereunder, Executive shall initially
receive a base salary at the rate of Two Hundred Fifty Thousand Dollars
($250,000) per year (the “Base Salary”), subject to standard payroll deductions
and withholdings and payable in accordance with the Company’s regular payroll
schedule.

 

1.



--------------------------------------------------------------------------------

2.2 Bonus. Executive will be eligible for an annual discretionary bonus of up to
Twenty-Five Percent (25%) of Executive’s Base Salary (to be prorated for 2013).
Whether Executive receives an annual bonus, and the amount of any such annual
bonus, will be determined by the Company’s Board of Directors (“Board”) in its
sole discretion based upon the Company’s and Executive’s achievement of
objectives and milestones to be determined on an annual basis by the Board.
Bonuses are generally paid by March 15 following the applicable bonus year, and
Executive must be an active employee on the date any Annual Bonus is paid in
order to earn any such Annual Bonus. Executive will not be eligible for, and
will not earn, any Annual Bonus (including a prorated bonus) if Executive’s
employment terminates for any reason before the date Annual Bonuses are paid
except as agreed to in Section 3.2.

2.3 Sign-On Bonus. Executive will receive a sign-on bonus of twenty-five
thousand dollars ($25,000) (less standard deductions and withholdings) to be
paid out in three equal installments 30, 60 and 90 days post Executive’s start
date and contingent on Executive’s continued employment on each date.

2.4 Standard Company Benefits. Executive shall be entitled to participate in all
employee benefit programs for which Executive is eligible under the terms and
conditions of the benefit plans that may be in effect from time to time and
provided by the Company to its employees. The Company reserves the right to
cancel or change the benefit plans or programs it offers to its employees at any
time.

2.5 Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses, including cellular phone, incurred by Executive
in furtherance or in connection with the performance of Executive’s duties
hereunder, in accordance with the Company’s expense reimbursement policy as in
effect from time to time. Additionally, Company will reimburse Executive for
expenses related to his certified public accountant status including continuing
professional education (including travel and class costs with prior approval of
CEO), license renewal, and membership fees for the AICPA and UACPA.

2.6 Equity. Subject to approval by the Board, Executive shall be granted (a) an
option to purchase 50,000 shares of common stock in the Company at the fair
market value on the date of grant (the “Option”), and (b) an RSA of 12,000
shares (the “RSA”). Both the Option and RSA shall be governed in all respects by
the terms of the Lipocine Inc. Amended and Restated 2011 Equity Incentive Plan,
as well as the applicable option agreement or restricted stock agreement. Both
the Option and RSA will be subject to vesting whereby 1/3 of the shares subject
to the Option and RSA will vest on the one year anniversary of the date of
grant; with the remaining 2/3 of the shares subject to the Option and RSA
vesting monthly on a pro-rata basis over the two years after the first
anniversary of the date of grant.

2.7 Other. The Company has D&O insurance coverage and will specifically name
Executive as a covered employee under that policy before the Executive will be
required to sign any Securities and Exchange Commission filings. The Company
will also enter into its standard Indemnification Agreement with Executive.

 

2.



--------------------------------------------------------------------------------

3. Termination of Employment; Severance.

3.1 At-Will Employment. Executive’s employment relationship is at-will. Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause or advance notice. Upon termination for any reason,
Executive shall receive (i) all unpaid salary and unpaid vacation accrued
through the separation date; (ii) any payments/benefits to which the Executive
is entitled under the express terms of any applicable Company employee benefit
plan; (iii) any unreimbursed valid business expenses for which the Executive has
submitted properly documented reimbursement requests; and (iv) Executive’s then
outstanding equity awards as governed by their applicable terms.

3.2 Termination Without Cause; Resignation for Good Reason.

(i) The Company may terminate Executive’s employment with the Company at any
time without Cause (as defined below). Further, Executive may resign at any time
for Good Reason (as defined below).

(ii) In the event Executive’s employment with the Company is terminated by the
Company without Cause, or Executive resigns for Good Reason, then provided such
termination constitutes a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h), without regard to any alternative definition
thereunder, a “Separation from Service”), and provided that Executive remains in
compliance with the terms of this Agreement and satisfies the requirements set
forth in Section 4, then Executive shall receive the following severance
benefits:

(a) Severance (the “Severance”) in an amount equal to the sum of the following:

(1) One (1) week of Base Salary for each month that Executive has been employed
by the Company (rounding up for partial months), up to a maximum of thirty-nine
(39) weeks of Base Salary; and

(2) An amount equal to the product of the number of weeks of Severance Executive
is to receive (not to exceed thirty-nine (39) weeks) multiplied by Executive’s
Base Salary immediately prior to the separation date multiplied by Executive’s
annual bonus percentage target as in effect immediately prior to the separation
date.

The Severance shall be subject to standard payroll deductions and withholdings,
and payable in a lump-sum on the 60th day following Executive’s Separation from
Service.

 

3.



--------------------------------------------------------------------------------

(b) If Executive timely elects continued coverage under COBRA for himself and
his covered dependents under the Company’s group health plans following such
termination, then the Company shall pay the COBRA premiums necessary to continue
Employee’s and his covered dependents’ health insurance coverage in effect for
himself on the termination date for the number of weeks of Severance that
Executive shall receive under Section 3.2(a)(1)(not to exceed thirty-nine
(39) weeks), with such payments to cease in the event Executive becomes eligible
for health insurance coverage in connection with new employment or Executive
ceases to be eligible for COBRA continuation coverage for any reason.
Notwithstanding the foregoing, if at any time the Company determines that its
payment of COBRA premiums on Executive’s behalf would result in a violation of
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then in lieu of paying COBRA premiums pursuant to this Section,
the Company shall pay Executive on the last day of each remaining month of the
payment period, a fully taxable cash payment equal to the COBRA premium for such
month, subject to applicable tax withholding, to be made without regard to
Executive’s payment of COBRA premiums.

(iii) If Executive’s termination without Cause or resignation for Good Reason
occurs within twelve (12) months following the closing of a Corporate
Transaction, then in lieu of the benefits set forth in Section 3.2(ii)(a) and
(b), Executive shall receive the following severance benefits:

(a) Severance in an amount equal to the sum of the following (shall be subject
to standard payroll deductions and withholdings, and payable in a lump-sum on
the 60th day following Executive’s Separation from Service):

(1) Thirty-nine (39) weeks of Base Salary; and

(2) The product of thirty-nine multiplied by Executive’s Base Salary immediately
prior to the separation date multiplied by Executive’s annual bonus percentage
target as in effect immediately prior to the separation date.

(b) If Executive timely elects continued coverage under COBRA for himself and
his covered dependents under the Company’s group health plans following such
termination, then the Company shall pay the COBRA premiums necessary to continue
Employee’s and his covered dependents’ health insurance coverage in effect for
himself on the termination date for nine (9) months, subject to the terms and
conditions set forth in Section 3.2(ii)(b).

(c) The vesting of all of Executive’s equity interests in the Company (including
the Option and RSA) shall be accelerated such that all equity interests shall be
deemed vested and exercisable as of Executive’s last day of employment.

 

4.



--------------------------------------------------------------------------------

3.3 Termination for Cause; Resignation Without Good Reason; Death or Disability.

(i) The Company may terminate Executive’s employment with the Company at any
time for Cause. Further, Executive may resign at any time without Good Reason.
Executive’s employment with the Company may also be terminated due to
Executive’s death or disability.

(ii) If Executive resigns without Good Reason, or the Company terminates
Executive’s employment for Cause, or upon Executive’s death or disability, then
(a) Executive will no longer vest in the Option or RSA, (b) all payments of
compensation by the Company to Executive hereunder will terminate immediately
(except as to amounts already earned), and (c) Executive will not be entitled to
any severance benefits, including the Severance.

4. Conditions to Receipt of the Severance Benefits. Executive’s receipt of the
severance benefits set forth in Sections 3.2(ii) and (iii) will be subject to
Executive signing and not revoking a separation agreement and release of claims
in a form reasonably satisfactory to the Company (the “Separation Agreement”).
No severance benefits will be paid or provided until the Separation Agreement
becomes effective.

5. Section 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent no so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with
Section 409A. For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement (whether
severance payments, reimbursements or otherwise) shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by the Company at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement with the Company are deemed to be “deferred compensation”, then
to the extent delayed commencement of any portion of such payments is required
in order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i)
and the related adverse taxation under Section 409A, such payments shall not be
provided to Executive prior to the earliest of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with the Company, (ii) the date of Executive’s death or (iii) such earlier date
as permitted under Section 409A without the imposition of adverse taxation. Upon
the first business day following the expiration of such applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Paragraph shall be paid in a lump sum to Executive, and any remaining payments
due shall be paid as otherwise provided herein or in the applicable agreement.
No interest shall be due on any amounts so deferred.

 

5.



--------------------------------------------------------------------------------

6. Definitions.

(i) Cause. For purposes of this Agreement, “Cause” for termination will have the
meaning set forth in the Lipocine Inc. Amended and Restated 2011 Equity
Incentive Plan.

(ii) Good Reason. For purposes of this Agreement, Executive shall have “Good
Reason” for resignation of employment with the Company if any of the following
actions are taken by the Company without Executive’s prior written consent:
(a) a material reduction in Executive’s base salary, which the Parties agree is
a reduction of at least 10% of Executive’s base salary; (b) a material reduction
in Executive’s duties, including responsibilities and/or authorities (it shall
be deemed to be a material diminution of Executive’s duties, responsibilities
and authorities if the Executive is no longer the sole Chief Financial Officer
of the Company (or if the Company has a parent entity, then the Executive must
be its sole Chief Financial Officer)); or (c) relocation of Executive’s
principal place of employment to a place that increases Executive’s one-way
commute by more than twenty-five (25) miles as compared to Executive’s
then-current principal place of employment immediately prior to such relocation.
In order to resign for Good Reason, Executive must provide written notice to the
Company’s Board within 30 days after the first occurrence of the event giving
rise to Good Reason setting forth the basis for Executive’s resignation, allow
the Company at least 30 days from receipt of such written notice to cure such
event, and if such event is not reasonably cured within such period, Executive
must resign from all positions Executive then holds with the Company not later
than 90 days after the expiration of the cure period.

(iii) Corporate Transaction. For purposes of this Agreement, “Corporate
Transaction” will have the meaning set forth in the Lipocine Inc. Amended and
Restated 2011 Equity Incentive Plan.

7. Proprietary Information Obligations. Executive shall be required to executed
and abide by the Company’s standard form of Employee Proprietary Information and
Inventions Agreement.

8. Outside Activities During Employment.

8.1 Non-Company Business. Except with the prior written consent of the Board,
Executive will not during the term of Executive’s employment with the Company
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor. Executive may engage
in civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of Executive’s duties hereunder.

8.2 No Adverse Interests. Executive agrees not to acquire, assume or participate
in, directly or indirectly, any position, investment or interest known to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise.

 

6.



--------------------------------------------------------------------------------

9. Code Section 280G. If any payment or benefit Executive would receive from the
Company or otherwise in connection with a Corporate Transaction or other similar
transaction (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment will be equal to the Reduced Amount. The “Reduced Amount” will be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a Reduced Amount will give rise to the greater after tax benefit,
the reduction in the Payments will occur in the following order: (a) reduction
of cash payments; (b) cancellation of accelerated vesting of equity awards other
than stock options; (c) cancellation of accelerated vesting of stock options;
and (d) reduction of other benefits paid to Executive. Within any such category
of payments and benefits (that is, (a), (b), (c) or (d)), a reduction will occur
first with respect to amounts that are not “deferred compensation” within the
meaning of Section 409A and then with respect to amounts that are. In the event
that acceleration of compensation from Executive’s equity awards is to be
reduced, such acceleration of vesting will be canceled, subject to the
immediately preceding sentence, in the reverse order of the date of grant. The
registered public accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the event described in
Section 280G(b)(2)(A)(i) of the Code will perform the foregoing calculations. If
the registered public accounting firm so engaged by the Company is serving as
accountant or auditor for the acquirer or is otherwise unable or unwilling to
perform the calculations, the Company will appoint a nationally recognized firm
that has expertise in these calculations to make the determinations required
hereunder. The Company will bear all expenses with respect to the determinations
by such independent registered public accounting firm required to be made
hereunder. Any good faith determinations of the independent registered public
accounting firm made hereunder will be final, binding and conclusive upon the
Company and Executive.

10. General Provisions.

10.1 Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

10.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in

 

7.



--------------------------------------------------------------------------------

any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction to the extent possible in keeping with the intent
of the parties.

10.3 Waiver. Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

10.4 Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Company with regard to this subject matter and is the
complete, final, and exclusive embodiment of the Parties’ agreement with regard
to this subject matter. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. It is entered into without reliance on any promise or
representation other than those expressly contained herein, and it cannot be
modified or amended except in a writing signed by a duly authorized officer of
the Company.

10.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

10.6 Headings. The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

10.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

10.8 Tax Withholding and Indemnification. All payments and awards contemplated
or made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities. Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this Agreement.
Executive has had the opportunity to retain a tax and financial advisor and
fully understands the tax and economic consequences of all payments and awards
made pursuant to the Agreement.

10.9 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
Utah.

 

8.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first written above.

 

LIPOCINE INC. By  

/s/ Mahesh Patel

        Mahesh Patel, Ph.D.         President and CEO EXECUTIVE

/s/ Morgan Brown

Morgan Brown

 

9.